      Case 4:21-cv-00139-DPM Document 6 Filed 04/15/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

BOBBY MILES                                                 PLAINTIFF

V.                      No. 4:21 -cv-139 -DPM

BPS DIRECT, LLC                                          DEFENDANT

                            JUDGMENT
     Miles's complaint is dismissed with prejudice.




                                 D.P. Marshall Jr.
                                 United States District Judge
                                   /5- 4--(
